Citation Nr: 1738303	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-11 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include anxiety, depression, dysthymia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Frank J. Udinson, Attorney

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO denied entitlement to service connection for any acquired psychiatric condition, to include anxiety, depression, sleep disturbance and PTSD.  In September 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In January 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As regards the matter of representation, the Board notes that the Veteran had been represented by two different attorneys in his appeal.  In April 2015, however, he appointed a new attorney, Frank J. Udinson,  as his representative, as reflected in a VA Form 21-22a, Appointment of Veteran's Service Organization as Claimant's Representative, executed in April 2015 and filed in May 2015.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further development of the claim on appeal is warranted.

The Veteran's contends, in essence, that he has a current psychiatric disability as a result of a tragic accident that he witnessed that took place aboard the aircraft carrier where he was serving, the U.S.S. John F. Kennedy, when an arresting cable on the flight deck snapped as a Navy aircraft was attempting to land.  The Veteran reported that the cable decapitated some fellow service members and injured several others.  The Veteran has submitted a newspaper article and an apparent ship history report obtained from an internet website.  Both sources indicate that two sailors were killed and three others were injured in the accident.

VA and private treatment records associated with the claims file show that the Veteran has a lengthy mental health treatment history, including complaints of depression as early as in October 1998.  His diagnoses have included dysthymia, substance dependence, anxiety, depression, bipolar disorder, and PTSD.  

In support of his claim, the Veteran submitted a September 2014 letter from a treating VA psychiatrist.  The psychiatrist noted that the Veteran presented psychiatrically with a constellation of depressive and anxiety symptoms; however, over the course of treating the Veteran for two years the psychiatrist noted that his symptom profile was clearly consistent with PTSD, military-related.  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition (currently, in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5)); "a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2017).  

The September 2014 letter does not contain sufficient evidence to link the Veteran's PTSD to a specific in-service stressor.  Moreover, to date, there is no other medical opinion addressing whether the Veteran has any other diagnosed psychiatric disability that is at least as likely as not etiologically related to his active service, to include the reported accident that he witnessed.  Given evidence that tends to support a finding that the Veteran may have been exposed to an in-service stressor, as alleged, and evidence of current psychiatric disability, to include PTSD, remand is required to afford the Veteran a VA mental health examination to obtain  further clinical findings and  etiology opinion(s) with respect to his claimed psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that Board is remanding this claim for additional development, on remand the AOJ should attempt to obtain the ship logs for the U.S.S. John F. Kennedy, corresponding to the date of the December 3, 1981, accident, in an attempt to further corroborate the Veteran's contentions.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his service connection claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, in addition to attempting procure in-service deck logs (as noted above) the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from October 1998 to December 2013.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2013.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016)  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the appropriate source(s), copies of deck logs and/or command histories from the U.S.S. John F. Kennedy from December 3, 1981.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental health examination, by an appropriate psychologist or psychiatrist ,to obtain information as to the nature and etiology of the Veteran's current psychiatric disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include psychiatric/psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disability(ies) (also claimed as sleep disturbance), currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, has met the diagnostic criteria for PTSD.  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such conclusion with the  diagnosis of PTSD noted in the September 2014 VA psychiatrist letter, and, if deemed not valid, explain why. 

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether the Veteran's reported stressor of witnessing fellow service members being decapitated and others injured when an arresting cable on the flight deck of his air craft carrier snapped as an aircraft was attempting to land is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.

With respect to any diagnosed psychiatric disability(ies) other than PTSD-to include, anxiety, depression, dysthymia, and bipolar disorder-for each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include the reported stressor of witnessing fellow service members being decapitated and others injured when an arresting cable on the flight deck of his air craft carrier snapped as an aircraft was attempting to land.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim of entitlement to service connection for an acquired psychiatric disability in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

8.  If the benefit  sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6).


